DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 17—20 are objected to because of the following informalities:  Claim 17 is dependent upon canceled claim 16.  Claims 18-20 are rejected based upon their dependency upon claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerli as applied to claims 1 and 12 above, and further in view of Underkoffler et al., U.S. Patent number 8,681,098 B2.

Regarding claim 1, Yerli discloses a method of user interaction in a visual enhancement system, comprising: collecting, by a depth camera, a depth map of a hand (paragraph 0059, capturing using two video cameras or a depth camera based on capturing techniques include depth maps as depicted in figures 2 and 3); identifying, by a joint analyzer, one or more joints of the hand in the depth map (paragraph 0015, identifying joint positions in the capture images, i.e. identifying joints of a user’s hand; paragraph 0059, to analyze its shape, the user’s hand may be linked to a skeleton); determining, by a gesture analyzer, a gesture of the hand based on the identified joints in the depth map (paragraph 0061, once the system has analyzed the capture hand it may then map the skeleton reference hand model to the captured hand image, which Examiner interprets as identified joints, i.e. the mapping of the reference hand model in that paragraph 0060 discloses the reference hand model consist of surface mesh and joint structure that represents the bones and joints, connects the user’s real hand to the reference model and in doing so to a set of predefined gestures that are stored within the database); wherein determining the gesture of the hand further includes:  determining a current static hand gesture (paragraph 
and in response to the determined gesture, performing, by a command response component, a corresponding operation (paragraph 0018, based on the results of the mapping or mapped reference model, initializing a predefined action associated with the recognized gesture). 
It is noted that Yerli fails to disclose identifying a count of straightened fingers based on the identified one or more joints in the depth map and the determining of a current static hand gesture based on the identified count of straightened fingers.
Underkoffler discloses wherein the determining the gesture includes identifying a count of straightened fingers based on the identified one or more joints in the depth map (figure 12; col. 31, lines 50-55, fingers are codes, a number of poses for the fingers and thumbs are defined a gesture vocabulary string establishes a single character position for each expressible degree of freedom in the linkage, in this case a finger; col. 32, lines 12-32, a 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the mapped gestures for providing gesture recognition as disclosed by Yerli, the count of the number of fingers as disclosed by figure 12 of Underkoffler to enhance detection and disambiguate spatiotemporal gestures that may be statically or dynamically configured to provide any types of commands or actions to be that can be imagined or implemented with hand gestures.

Regarding claim 2, Yerli discloses wherein the depth map includes information relating to distances between one or more respective portions of the hand and the depth camera (paragraph 0047, the gestures are defined based on a 3D model, a visual picture is not only defined by two coordinates, but also by depth information defining a third coordinate; paragraph 0048, depth camera, capture the user’s hand).

Regarding claim 6, Yerli discloses wherein the dynamic hand gesture is determined to be a gesture selected from gradually closing a hand, gradually opening a hand, close a hand, open a hand swiping one finger from left to 

Regarding claim 7, Yerli discloses wherein the performing the corresponding operation includes initiating a menu that includes one or more option items in response to the dynamic hand gesture determined to be open a hand (paragraph 0053, the system converts the selected gesture into a particular action, may be associated with a particular action to be performed, action may involve a broad range of actions such as lowering or increasing the volume, control the display or browsing through documents or some other control action, which Examiner interprets as commands; paragraph 0062, these predefined motion data 3D hand gesture are stored in a database, where each is connected to a specific instruction such as increasing or lowering the volume of a device).

Regarding claim 8, Underkoffler discloses wherein the performing the corresponding operation includes terminating a menu that includes one or more option items in response to the dynamic hand gesture determined to be close a hand (col. 34, lines 45-60, example commands, commands may 

Regarding claims 9 and 10, Underkoffler discloses wherein the performing the corresponding operation includes moving one or more option items in a menu from left to right in response to the dynamic hand gesture determined to be swiping one finger from left to right, (claim 9, right to left) (col. 19, lines 15-30, descrips: event, : pointing, : action: move, state, menus; col. 47, lines 33-46, literal pointing, as pervasive and natural interface technique, graphics rendering depending on operation position; col. 59, lines 24-54, one finger click pose, pose, time and position, therefore it would have been obvious that with the finger click pose indicating time, position and position a move operation may be determined as an input event).

Regarding claim 11, Underkoffler discloses wherein the performing the corresponding operation includes initiating an application that corresponds to an option item in response to the dynamic hand gesture determined to be clicking the option item (figure 17/1, select object).

.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art cited Yerli fails to disclose “determining a dynamic hand gesture based on a comparison between the determined current static hand gesture and a previously identified static hand gesture”.  Examiner responds Yerli discloses paragraph 0044, a gesture of the user’s hand can be compared with the pre-stored or predefined gestures; paragraph 0052, comparing the captured gesture with stored predetermined gestures.  Applicant argues the different between static gesture and dynamic gestures.  Examiner responds Yerli discloses and recognizes a difference between static and dynamic gestures, i.e. Yerli paragraph 0012, gestures may be defined statically as a particular shape, arrangement or orientation.  Examiner further responds Yerli therefore discloses determining a dynamic hand gesture based on a comparison between the determined current static hand gesture and a previously identified static hand gesture (paragraph 0012, gestures may be defined statically or dynamically as a particular motion of the exemplary hand or reference hand model; paragraph 0015, enable a comparison with the reference model; paragraph 0023, gestures can be stored as static positional and/or orientational data or as dynamic motion data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616